Case 1:20-cv-01962-TWP-MJD Document 41 Filed 10/21/20 Page 1 of 4 PageID #: 584




                          IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  BRANDON D. MIDKIFF,             )
                                  )
                    Plaintiff,    )
                                  )
             v.                   )
                                  )
  EQUIFAX INFORMATION             )                    CASE NO. 1:20-cv-01962-TWP-MJD
  SERVICES, LLC, TRANSUNION, LLC, )
  EXPERIAN INFORMATION            )
  SOLUTIONS, INC., and NAVIENT    )
  SOLUTIONS, INC.,                )
                                  )
                    Defendants.   )

             DEFENDANT’S PRELIMINARY WITNESS AND EXHIBIT LISTS

        Defendant Navient Solutions, LLC f/k/a Navient Solutions, Inc. (“NSL”), by counsel,

 submits its preliminary list of witnesses who may be called to testify at trial, and exhibits that may

 be introduced at trial of this matter, other than witnesses and exhibits to be used solely for purposes

 of impeachment or rebuttal as follows:

                                           WITNESS LIST

        1.      Brandon D. Midkiff, Plaintiff;

        2.      Corporate Representative(s) of NSL;

        3.      Justin Midkiff;

        4.      Corporate Representative(s) of each Co-Defendant;

        5.      Any individual(s) listed on any party’s initial disclosures or on any witness lists;

        6.      Individuals identified or referenced in written discovery responses, documents

                tendered or produced during discovery, deposition testimony and/or deposition

                exhibits; and
Case 1:20-cv-01962-TWP-MJD Document 41 Filed 10/21/20 Page 2 of 4 PageID #: 585




        7.      Records custodian(s) necessary to authenticate documents.

        In the event that it is subsequently determined that other or additional witnesses will be

 called to testify for NSL other than for purposes of impeachment or rebuttal, Plaintiff will be so

 advised as required by the applicable rules or court orders. NSL reserves the right to add to, delete

 from, or otherwise amend the foregoing list of witnesses via supplemental lists or

                                              EXHIBIT LIST

        1.      Promissory notes;

        2.      Relevant account records;

        3.      Relevant correspondence between Plaintiff and NSL;

        4.      Plaintiff’s payment history;

        5.      Relevant automated consumer dispute verification notices (“ACDVs”);

        6.      NSL’s responses to relevant ACDVs;

        7.      Call recordings for relevant phone calls;

        8.      Plaintiff’s credit reports;

        9.      Documents relating to Plaintiff’s claim for damages;

        10.     Any documents referenced in any party’s initial disclosures or on any exhibit lists;

        11.     All documents utilized as a deposition exhibit;

        12.     All documents obtained from a non-party through subpoena;

        13.     All documents necessary to prove any defenses in this matter;

        14.     All documents, information, and tangible things tendered or produced in discovery;

        15.     Any and all other documents, information, and tangible things that may cast doubt

                upon and/or disprove any element of Plaintiff’s claims as to liability and/or

                damages; and



                                                   2
Case 1:20-cv-01962-TWP-MJD Document 41 Filed 10/21/20 Page 3 of 4 PageID #: 586




        16.     Any and all other documents, information, and tangible things that may support

                and/or prove any defenses or affirmative defenses.

        In the event that it is subsequently determined that other or additional exhibits will be used

 by NSL, other than for purposes of impeachment or rebuttal, Plaintiff will be so advised as required

 by the applicable rules or court orders. NSL hereby reserves the right to add to, delete from, or

 otherwise amend the foregoing list of exhibits, and to present any and all documentary evidence

 necessary to address or rebut matters put into evidence by Plaintiff at any trial in this case.


                                              Respectfully submitted,

                                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C

                                              By:        /s/ Justin A. Allen
                                                        Bonnie L. Martin, IN 20248-18
                                                        Justin A. Allen, IN 31204-49
                                                        111 Monument Circle, Suite 4600
                                                        Indianapolis, IN 46204
                                                        Telephone: 317.916.1300
                                                        Facsimile: 317.916.9076
                                                        bonnie.martin@ogletree.com
                                                        justin.allen@ogletree.com

                                              Attorneys for Defendant
                                              Navient Solutions, LLC f/k/a Navient Solutions, Inc.




                                                    3
Case 1:20-cv-01962-TWP-MJD Document 41 Filed 10/21/20 Page 4 of 4 PageID #: 587




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 21, 2020, a copy of the foregoing was filed electronically.
 Notice of this filing will be sent to the following parties by operation of the Court’s electronic
 filing system. Parties may access this filing through the Court’s ECF system.


        Travis W. Cohron, Esq.
        CLARK QUINN MOSES SCOTT & GRAHN LLP
        qcollins@clarkquinnlaw.com
        tcohron@clarkquinnlaw.com

        Evan Rutter, Esq.
        Laura K. Rang, Esq.
        SCHUCKIT & ASSOCIATES P.C.
        erutter@schnuckitlaw.com
        lrang@schuckitlaw.com

        Taylor L. Hunter, Esq.
        Leah L. Siegel, Esq.
        BARNES & THORNBURG LLP
        taylor.hunter@btlaw.com
        leah.siegel@btlaw.com

        N. Charles Campbell, Esq.
        EQUIFAX LEGAL DEPARTMENT
        charles.campbell@equifax.com

        Allison L. McQueen, Esq.
        JONES DAY
        amcqueen@jonescday.com


                                                        /s/ Justin A. Allen


                                                                                           44598776.1




                                                  4
